UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4296


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GERALD GRAY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:06-cr-00165-BO-1)


Submitted:    March 12, 2009                 Decided:   April 6, 2009


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Keating Wiles, CHESHIRE, PARKER, SCHNEIDER, BRYAN & VITALE,
Raleigh, North Carolina, for Appellant.   George E. B. Holding,
United States Attorney, Anne M. Hayes, Jennifer P. May-Parker,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gerald Gray pled guilty pursuant to a written plea

agreement to possession of a firearm by a felon, in violation of

18 U.S.C. § 922(g)(1) (2006).                 The district court determined the

statutory conditions set forth in the Armed Career Criminal Act

(“ACCA”),       see    18   U.S.C.     § 924(e)      (2006),       were    satisfied       and

sentenced Gray to the statutory mandatory minimum of 180 months’

imprisonment.         Finding no error, we affirm.

            Counsel           filed    a    brief         pursuant        to     Anders      v.

California, 386 U.S. 738 (1967), in which he asserts there are

no    meritorious       issues    for      appeal    but     questions          whether    the

manner in which prior offenses are counted under the ACCA and

the    career     offender       guideline        provision     invites          unwarranted

sentencing disparity.             The Government filed a responding brief,

stating     counsel’s         argument      is     foreclosed        by        this    court’s

precedent.        Gray was notified of his right to file a pro se

supplemental brief, but he did not do so.

            Initially, we conclude Gray was properly classified as

an armed career criminal.               Gray’s criminal history includes ten

offenses    involving         breaking     and     entering    homes.            See    United

States     v.    Bowden,        975    F.2d       1080,     1085     (4th       Cir.      1992)

(determining          North     Carolina      breaking        or     entering          statute

qualifies       as    predicate       conviction      under     ACCA).            These    ten

offenses, which were each charged separately, occurred on eight

                                              2
different       dates,     in     different     geographical          locations,          and

involved different victims.             See United States v. Thompson, 421

F.3d 278, 284-86 (4th Cir. 2005) (explaining ACCA’s requirement

that prior convictions be “committed on occasions different from

one another”); United States v. Williams, 187 F.3d 429, 431 (4th

Cir.    1999)    (same).        Furthermore,      the    fact       that   nine      of   the

offenses were consolidated for sentencing does not merge the

offenses     under   the        ACCA   as   “[n]othing        in     § 924(e)     or      the

Guidelines suggests that offenses must be tried or sentenced

separately      in   order       to    be   counted      as     separate      predicate

offenses.”       United States v. Samuels, 970 F.2d 1312, 1315 (4th

Cir. 1992).      Therefore, Gray clearly has the requisite number of

predicate convictions required for enhancement under the ACCA.

            Counsel,       however,     asserts    that       the    manner     in     which

convictions are counted under the ACCA creates an unwarranted

sentencing disparity from those individuals enhanced under the

career offender guideline provision.                    This argument is without

merit as the ACCA and career offender guideline provision, while

both addressing recidivist offenders, have different purposes.

The ACCA was enacted to provide an increased statutory mandatory

minimum for defendants who violate § 922(g)(1) and have three

prior    convictions       “for    a   violent    felony        or    a    serious        drug

offense, or both.”          18 U.S.C. § 924(e)(1).              This contrasts with

the career offender guideline provision, which implements the

                                            3
directive of 28 U.S.C. § 944(h) (2006), requiring the Sentencing

Commission       to       specify    terms     of   imprisonment       at     or    near    the

applicable       statutory          maximum     for     defendants      who        have    been

convicted    of       a    crime     of   violence      or    a    controlled       substance

offense and have two or more prior convictions for crimes of

violence    or    controlled          substance       offenses.         U.S.       Sentencing

Guidelines Manual § 4B1.1, comment. (backg’d) (2006).                               Thus, any

disparity in sentencing among armed career criminals and career

offenders     does         not     implicate    18     U.S.C.       § 3553(a)(6)          (2006)

(addressing       “need       to    avoid     unwarranted          sentence    disparities

among defendants with similar records who have been found guilty

of similar conduct”).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      Accordingly, we affirm the judgment of the district

court.     This court requires that counsel inform his client, in

writing,    of    his       right    to    petition     the       Supreme   Court     of     the

United States for further review.                     If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to withdraw from representation.                      Counsel’s motion must state

that a copy thereof was served on the client.                          We dispense with

oral   argument           because    the     facts     and    legal     contentions         are



                                               4
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    5